DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/21/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-9 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                                 Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
    Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In the instant case, as per claims 1-2 and 8-9, based on the provided claim language, it is unclear what applicant intends to encompass “predetermined stop condition” and “predetermined restart condition” because the term “condition” could be interpreted in different ways for one having ordinary skill in the art. For example, the claimed condition could be related to any kind of failure of the robot, it could be a safety condition of the operator of the robot, it could be an emergency situation in the robot’s workspace, it could be an excessive force executed by the end effector, and the like. In other words, the claim language is indefinite because it fails to provide a further functionality of HOW such “condition” is determined or detected in order to perform the force control accordingly, HOW the control section determines when the “condition” is satisfied or not satisfied ?, What parameters are taken into account to determine the stop or the restart conditions ?.  
Therefore, the claim is indefinite since the metes and bounds of such terminology cannot be determined. The claim is indefinite due to a failure of providing further explanation /definition for the wording “predetermined stop condition” and “predetermined restart condition”. 
Dependent claims 3-7, these claims are also rejected under this section due to their dependency directly or indirectly of rejected base claims 1-2 and 8-9.
Accordingly, appropriate correction and/or clarification are earnestly solicited.

                          Allowable Subject Matter 
claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action, however, further search and consideration may be required upon the submission of claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B